Case: 19-50650     Document: 00515726378         Page: 1     Date Filed: 01/29/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 29, 2021
                                  No. 19-50650                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Esau Poree,

                                                           Plaintiff—Appellant,

                                       versus

   Warden Chimdi A. Akwitti; Sergeant Phillip A.
   Rainwater; Leslie L. Harman, Chief Classification,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:18-CV-223


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Esau Poree, Texas prisoner # 2083174, proceeding pro se and in forma
   pauperis, appeals the district court’s grant of summary judgment in favor of
   the defendants and dismissal of his 42 U.S.C. § 1983 complaint. Poree



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50650        Document: 00515726378             Page: 2      Date Filed: 01/29/2021




                                        No. 19-50650


   alleged that the defendants failed to protect him and sought compensatory
   and punitive damages for the injuries he suffered during an assault by a fellow
   inmate while housed at the Alfred D. Hughes Unit of the Texas Department
   of Criminal Justice, Correctional Institutions Division. The assault, during
   which another inmate struck Poree with a coffee cup, resulted in serious
   damage to Poree’s left eye, including loss of vision.
           There is no allegation that the defendants assaulted Poree or were
   deliberately indifferent to Poree’s indisputably serious eye injury. Rather,
   Poree’s claim rests entirely on whether the defendants were deliberately
   indifferent to his requests for protection and safekeeping. 1 The crux of his
   argument is that the defendants knew that he had received threats while
   housed in building 8, K-Pod (8 K-Pod) prior to the assault but failed to move
   him from 8 K-Pod, thereby placing him at substantial risk of harm.
           Poree does not address the district court’s determination regarding
   Eleventh Amendment immunity or raise any argument that could be
   construed as raising a challenge to that determination. Further, aside from
   conclusory references, he also does not discuss his equal protection or
   retaliation claims. Accordingly, those issues are deemed abandoned. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
           As to whether the defendants were entitled to qualified immunity on
   the Eighth Amendment claim of deliberate indifference to Poree’s safety, we
   find no error with the district court’s determination that summary judgment
   was proper. See Garcia v. Blevins, 957 F.3d 596, 600 (5th Cir. 2020), cert.
   denied, 2021 WL 78130 (U.S. Jan. 11, 2021) (No. 20-498). Nothing in the


           1
            “Safekeeping is a housing status that separates vulnerable individuals from more
   aggressive offenders.” Johnson v. Johnson, 385 F.3d 503, 512 (5th Cir. 2004).




                                              2
Case: 19-50650      Document: 00515726378           Page: 3    Date Filed: 01/29/2021




                                     No. 19-50650


   record reflects that the assailant had threatened Poree in the past; moreover,
   Poree presented no competent summary judgment evidence, and he points
   to no evidence in his brief, showing that any defendant knew that the assailant
   presented a threat to him, much less a substantial risk to his safety. See Torres
   v. Livingston, 972 F.3d 660, 663 (5th Cir. 2020). While Poree asserts that the
   defendants knew that he faced a substantial risk of serious harm if he
   remained in building 8 after an earlier incident during which several threats
   from unknown inmates were made, that incident was not disregarded by
   prison officials but was duly investigated. Moreover, Poree has not shown
   that the incident presented a risk of serious harm that “was so obvious that
   the [defendants] must have known about it.” Johnson, 385 F.3d at 524. Even
   if the facts could be sufficient to show that a prison official may have been
   negligent for failing to move Poree out of building 8 after the incident,
   negligence, even gross negligence, is not enough to state an Eighth
   Amendment claim. See Torres, 972 F.3d at 663.
          Finally, insofar as Poree’s argument implicates the decision to deny
   him placement in safekeeping while at the Hughes Unit, “a prison inmate
   does not have a protectable liberty or property interest in his custodial
   classification and an inmate’s disagreement with a classification is
   insufficient to establish a constitutional violation.” Neals v. Norwood, 59 F.3d
   530, 533 (5th Cir. 1995).
          Accordingly, the district court’s judgment is AFFIRMED.




                                          3